Citation Nr: 1614910	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent disabling for a service-connected left eye disability. 

2.  Entitlement to an initial compensable rating for a service-connected left ear hearing disability. 

3.  Entitlement to higher initial ratings for service-connected post-operative residuals of a hiatal hernia, rated 0 percent prior to February 27, 2007, and rated 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969 and from December 1969 to January 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1989 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in October 2015.  The appeal was remanded to obtain outstanding medical records.  The requested development was substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the claim must be remanded again.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An August 1989 rating decision granted the Veteran service connection for a left eye disability rated as ten percent disabling, service connection for a left ear hearing disability rated as noncompensable, and service connection for a hiatal hernia rated as noncompensable.  The effective date for all three disabilities was March 31, 1989.  The Veteran was notified of this rating decision and his appellate rights in an August 1989 letter.  The Veteran filed a notice of disagreement, received in December 1989,  stating he was "appealing my recent award of 10% disability for impaired vision, 0% for impaired hearing and 0% for hiatal hernia."  The AOJ did not issue a statement of the case (SOC) in response to the December 1989 NOD.

As to the Veteran's claim for an initial rating in excess of 10 percent disabling for his left eye disability and an initial compensable rating for his left ear hearing loss disability, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As to the issue of the Veteran's claim for higher rating for his service-connected post-operative residuals of a hiatal hernia, this procedural history means that the current claim has been pending since his original claim was filed in March 1989.

In 1990 the RO scheduled a VA examination in connection with the hiatal hernia claim.  The RO sent a January 1990 letter to the Veteran's home in Alaska informing him that he would be informed at a later date of the date of the examination.  A letter notifying the Veteran of the examination date is not associated with the claims file, however, a February 1990 VA treatment note, with the Veteran's Alaska address listed, indicated that an examination was scheduled and that the Veteran did not attend the appointment.  A February 1990 report of contact noted that the Veteran had moved from Alaska to Ohio.  No further action was taken on this claim until 2007.  

In February 2007, the sent correspondence to VA requesting a higher rating for his service-connected post-operative residuals of a hiatal hernia.  The RO issued a September 2007 rating decision, which increased the Veteran's disability evaluation to 30 percent disabling, effective February 27, 2007, which was apparently believed to be the date of claim.  The Veteran filed an August 2008 notice of disagreement and an SOC was issued in March 2009.  The March 2009 SOC classified the claim as a claim for an increased rating for the Veteran's service-connected post-operative residuals of a hiatal hernia.  However, in light of the Veteran's December 1989 notice of disagreement, the Veteran's claim should be classified as a claim for a higher initial rating for his service-connected post-operative residuals of a hiatal hernia.  Therefore, the Board has reclassified the issue as noted above.   

As such the period on appeal is now from March 1989 to present.  Therefore, additional development must be performed in order for the Board to appropriately adjudicate a claim for an initial compensable rating for the entire period on appeal.  The Veteran's claims file currently contains VA treatment records dated from January 2007 to September 2014 from the Battle Creek, Michigan, VA Medical Center (VAMC), April 2012 to July 2014 from the Ann Arbor, Michigan, VAMC, and June 2011 to November 2015 Saginaw, Michigan, VAMC.  The Veteran's claims file does not contain VA treatment records pertinent to his claim for an initial compensable rating for his service-connected post-operative residuals of a hiatal hernia from the time period prior to January 2007.   

The Veteran's March 2009 SOC referenced a May 2001 diagnosis of Barrett's esophagus and a scope performed at the Detroit VAMC in 2005.  However, the Veteran's May 2001 VA treatment records and Detroit VAMC treatment records have not been associated with the Veteran's claims file.  Additionally, a January 2009 VA treatment record, noted the Veteran had been receiving endoscopies every two years beginning in 1998 in order to monitor the Veteran's diagnosed Barrett's esophagus.  Specifically, the findings of the Veteran's biyearly endoscopies are noted in the Veteran's January 2009 VA treatment record; however, complete records from those time periods have not been obtained.  Additionally a March 2007 VA treatment record noted that the Veteran was seen at the Benton Harbor VAMC; however, no records from the Benton Harbor VAMC have been associated with the Veteran's claims file.  As a result of the reclassification of the period on appeal all of the Veteran's outstanding VA treatment records must be obtained in order to properly adjudicate the Veteran's claim for an initial compensable rating for his service-connected post-operative residuals of a hiatal hernia.  
 
The Veteran received a March 2014 VA examination.  The VA examiner reviewed the Veteran's claims file and concluded the Veteran's post-operative residuals of a hiatal hernia caused a considerable impairment of the Veteran's quality of life; however, as noted above the Veteran's claims file was incomplete as to medical records for the period on appeal.  Therefore, the VA examiner could not provide an adequate opinion, which considered all of the pertinent medical evidence, as to the Veteran's service-connected post-operative residuals of a hiatal hernia for the entire period on appeal.  Thus, a new VA examination must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected postoperative residuals of a hiatal hernia since March 1989.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the Veteran's claims file.  

2.  Obtain and associate with the claims file any outstanding VA treatment records to include:

a. Records from Benton Harbor VAMC in Benton Harbor, Michigan; and
b. Records from John D. Dingell VAMC in Detroit, Michigan; and
c. Records dated prior to January 2007 from the Battle Creek VAMC in Battle Creek, Michigan; and
d. Records dated prior to April 2012 from the Ann Arbor VAMC in Ann Arbor, Michigan; and
e. Records dated prior to June 2011 from the Aleda E. Lutz VAMC in Saginaw, Michigan.  

All negative responses must be associated with the claims file.      

3.  After the above development has been completed schedule the Veteran for a retrospective VA medical opinion to determine the severity of his service-connected post-operative residuals of hiatal hernia from 1989 to 2007.  The claims file, including a copy of this remand must be made available to the opinion provider for review, and the medical opinion should reflect such a review was accomplished.  After reviewing the record, the opinion provider should address the following:    

a.  Describe the severity, frequency, and duration of symptomatology associated with the Veteran's service-connected post-operative residuals of a hiatal hernia for the period from 1989 to 2007.

b.  In particular, at any time prior to February 2007 were the Veteran's residuals of hiatal hernia manifested by either:

(i) Persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or
(ii) With two or more of the symptoms listed in (i), of less severity

The examiner must explain the rationale for all opinions in detail, citing to supporting clinic data and medical literature, as appropriate.  

4.  Then review the record and readjudicate the claim for higher initial evaluations for residuals of hiatal hernia.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

5.  Please issue an appropriate SOC regarding the matters of entitlement to an initial rating in excess of 10 percent disabling for the Veteran's service-connected left eye disability and in excess of 0 percent for the left ear hearing loss disability.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If, and only if, this issues are perfected these matters should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


